     Case 8:18-cv-02214-TPB-JSS Document 47 Filed 06/02/20 Page 1 of 2 PageID 226


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

                                      “IN ADMIRALTY”

VALLEY NATIONAL BANK,

        Plaintiff,

v.                                                     Case No. 8:18-cv-2214-T-60JSS

M/Y LAYLA, JEA HOLDINGS LLLP,
and JOSEPH E. ABDO,

        Defendants.
                                        /

               ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter is before the Court on consideration of the report and recommendation

of Julie S. Sneed, United States Magistrate Judge, entered on May 1, 2020. Judge Sneed

recommends “Plaintiff’s Motion for Attorneys’ Fees, Costs and Other Expenses” (Doc. 43)

be granted. Specifically, Judge Sneed recommends that Plaintiff be awarded reasonable

attorney’s fees in the amount of $36,642.50 and costs in the amount of $10,101.34.

Neither Plaintiff nor Defendants filed an objection to the report and recommendation,

and the time to object has expired.

        After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732

(11th Cir. 1982). In the absence of specific objections, there is no requirement that a

district judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject, or modify, in whole or in part, the


                                       Page 1 of 2
  Case 8:18-cv-02214-TPB-JSS Document 47 Filed 06/02/20 Page 2 of 2 PageID 227


findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge reviews legal

conclusions de novo, even in the absence of an objection. See Cooper-Houston v. S. Ry.

Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-

32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994) (table).

        Upon due consideration of the record, include Judge Sneed’s report and

recommendation, the Court adopts the report and recommendation. The Court agrees

with Judge Sneed’s detailed and well-reasoned factual findings and legal conclusions.

Consequently, “Plaintiff’s Motion for Attorneys’ Fees, Costs and Other Expenses” (Doc.

43) is granted.

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

   1. The report and recommendation (Doc. 46) is AFFIRMED and ADOPTED and
      INCORPORATED BY REFERENCE into this Order for all purposes, including
      appellate review.

   2. “Plaintiff’s Motion for Attorneys ’Fees, Costs and Other Expenses” (Doc. 43) is
      GRANTED.

   3. Plaintiff is hereby awarded attorney’s fees in the amount of $36,642.50 and costs
      in the amount of $10,101.34.

   4. The Clerk is directed to enter an amended final judgment in favor of Plaintiff and
      against Defendants that includes the award of attorney’s fees and costs in this
      case, as set forth herein.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 2nd day of June,

2020.




                                                         TOM BARBER
                                                         UNITED STATES DISTRICT JUDGE



                                       Page 2 of 2
